Citation Nr: 0321482	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On January 7, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	In April 2003, the appellant 
identified several health care 
providers that have treated him 
for chronic obstructive pulmonary 
disease (COPD) and any asbestos-
related disease to include 
asbestosis.  Obtain records from 
each health care provider the 
appellant has identified.
2.	Request any decisions and 
accompanying medical records 
submitted in support of the 
veteran's claim for disability 
benefits from the Social Security 
Administration.  (It is noted 
that an initial request has 
already been made.)
3.	The veteran allegedly received 
post-service treatment in service 
for COPD and asbestosis after 
August 1976 at the MacDill Air 
Force Base Clinic.  Request all 
available clinical records of 
this treatment, to include 
pulmonary function tests, 
imaging, progress notes, 
consults, and procedures.  If no 
such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that 
fact.  (It is noted that an 
initial request has already been 
made.)
4.	The evidence shows that the veteran was 
employed by Coffeen Power Station in 
Coffeen, Illinois and CSX Railroad in 
Tampa, Florida.  Please contact these 
employers and request copies of all 
available medical records and personnel 
records indicating the veteran's job duties 
and any on-the-job exposure to asbestosis.
5.	After completion of the above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a respiratory examination by a 
pulmonologist to clarify the nature, time 
of onset, and etiology of any diagnosed 
lung disorder found to include claimed 
chronic obstructive lung disorder (COPD) 
and asbestosis (or any other asbestos-
related disease).  All necessary studies 
and/or tests should be conducted.   The 
claims file must be made available to the 
examiner prior to examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  Such 
examination is to include a review of the 
veteran's history and current complaints, a 
review of past imaging and pulmonary 
function test results, if available, as 
well as a comprehensive physical 
evaluation.  The Board notes that the 
veteran had a short hiatus in service from 
November 1967 through March 1968 and was 
finally discharged from the Navy in August 
1976 and that he indicated that, while 
serving in the Marines and the Navy from 
1960 to 1976, he was exposed to asbestos.  
The Navy has indicated that as an 
utilitiesman (UT) it is highly probable 
that the veteran was exposed to asbestos in 
service.  After reviewing the claims file 
and examining the veteran, the examiner 
should set forth all established diagnoses, 
expressly offer an opinion as to the most 
probable etiology and date of onset of any 
lung disorder found (to include COPD or 
asbestosis, if found).  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or more 
probability) that the diagnosed disorder(s) 
is etiologically related to: (1) the 
veteran's military service to include in-
service bronchitis or exposure to 
asbestosis and/or (2) post-service exposure 
to asbestos.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings should 
be reported in detail.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should specify the reasons 
for such opinion.
6.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


